Citation Nr: 1007926	
Decision Date: 03/03/10    Archive Date: 03/11/10

DOCKET NO.  08-31 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel













INTRODUCTION

The Veteran served on active duty from May 1967 to February 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2007 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that reopened the 
Veteran's claim of entitlement to service connection for PTSD 
on the basis that new and material evidence had been received 
and denied entitlement to the same.  The June 2007 rating 
decision also denied the Veteran's claim of entitlement to 
service connection for bipolar chemical disorder

The June 2007 rating decision that denied entitlement to 
service connection for bipolar chemical disorder was mailed 
to the Veteran, with notice of his appellate rights, on June 
18, 2007.  Therefore, the one-year appeals period expired on 
June 18, 2008, one year after "the date of mailing of the 
notice of the result of the initial review or determination."  
38 U.S.C.A. § 7105(b)(1) (West 2002).  At the time of the 
Veteran's Substantive Appeal as to the issue of entitlement 
to service connection for PTSD, received on October 14, 2008, 
he expressed dissatisfaction with the June 2007 rating 
decision that denied his claim of entitlement to service 
connection for bipolar chemical disorder.  As the RO informed 
the Veteran by a letter dated in March 2009, his October 2008 
Substantive Appeal was dated more than one year after the 
date of the June 2007 rating decision and may not serve as a 
timely Notice of Disagreement.  Thus, the issue of 
entitlement to service connection for bipolar chemical 
disorder is not on appeal and is not before the Board.

The reopened issue of entitlement to service connection for 
PTSD, addressed in the REMAND portion of the decision below, 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.




FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection 
for PTSD was previously denied in an August 1988 rating 
decision.  The Veteran was notified of that decision but 
failed to perfect a timely appeal.  The decision became 
final.

2.  The evidence as to the Veteran's claim of entitlement to 
service connection for PTSD, received since the last final 
denial in August 1988 is new, in that it is not cumulative 
and was not previously considered by decision makers, and it 
is also material because it raises a reasonable possibility 
of substantiating the Veteran's claim.


CONCLUSIONS OF LAW

1.  The August 1988 rating decision that denied the Veteran's 
claim of entitlement to service connection for PTSD is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302, 20.1103 (2009).

2.  New and material evidence has been received to reopen the 
Veteran's claim of entitlement to service connection for 
PTSD.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

In light of the favorable disposition, as to the issue of 
whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for PTSD only, 
the Board finds that a discussion as to whether VA's duties 
to notify and assist the Veteran have been satisfied is not 
required at this time.  The Board notes, as will be discussed 
below, that further assistance is necessary prior to the 
Board's review of the merits of the claim. 

New and Material Evidence

Service connection for PTSD was previously denied in an 
August 1988 rating decision.  Although the RO reopened the 
Veteran's claim of entitlement to service connection for PTSD 
in a June 2007 rating decision on the basis that new and 
material evidence had been received, the Board must consider 
the question of whether new and material evidence has been 
received because it goes to the Board's jurisdiction to reach 
the underlying claim and adjudicate the claim de novo.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds 
that no such evidence has been offered, that is where the 
analysis must end, and what the RO may have determined in 
that regard is irrelevant.  Barnet v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).

The claim of entitlement to service connection for PTSD may 
be reopened if new and material evidence is submitted.  Manio 
v. Derwinski, 1 Vet. App. 140 (1991).  

The Veteran filed this application to reopen his claim in 
January 2007, in the form of a claim of entitlement to 
service connection for PTSD.  Under the applicable 
provisions, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).

It appears that the evidence before VA at the time of the 
prior final decision in August 1988 consisted of the 
Veteran's claim of entitlement to service connection for 
PTSD, his service treatment records, and VA treatment 
records.  The RO found that the Veteran's service treatment 
records were silent for any complaint, treatment, or 
diagnosis of PTSD, and that there was no current medical 
evidence of record indicating that the Veteran had been 
diagnosed with PTSD.  The Veteran's claim of entitlement to 
service connection for PTSD was denied.  The August 1988 
rating decision was not appealed and became final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The Veteran applied to reopen his claim of entitlement to 
service connection for PTSD in January 2007.  Newly received 
evidence since August 1988 includes post-service private 
treatment records, VA treatment records, and the statements 
of the Veteran and his family.  Significantly, VA treatment 
records dated in April 2000 indicate that the Veteran was 
diagnosed with PTSD.

The Board finds that the evidence as to the Veteran's claim 
of entitlement to service connection for PTSD received since 
the last final decision in August 1988 is new in that it was 
not previously considered by agency decision makers, or 
cumulative or redundant of other evidence of record.  The 
evidence is also material in that it relates to an 
unestablished fact, specifically, a diagnosis of PTSD.

Further, new evidence is sufficient to reopen a claim if it 
contributes to a more complete picture of the circumstances 
surrounding the origin of a veteran's disability, even where 
it may not convince the Board to grant the claim.  Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  Accordingly, new and 
material evidence as to the Veteran's claim of entitlement to 
service connection for PTSD has been received, and such claim 
is reopened.

As the Board has determined that new and material evidence 
has been received as to the Veteran's claim of entitlement to 
service connection for PTSD, it is necessary to consider 
whether the Veteran would be prejudiced by the Board 
proceeding to a decision on the merits.  In this case, 
letters dated in February 2007 and February 2008 provided the 
Veteran with the laws and regulations pertaining to 
consideration of his claim of on the merits.  However, as 
will be discussed below, further development is required 
prior to the Board's review of the merits of the claim.  




ORDER

The claim of entitlement to service connection for PTSD is 
reopened, and to this extent only, the appeal is granted.  


REMAND

Additional development is needed prior to further disposition 
of the claim.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., under the criteria of DSM-IV); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2009).

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).  The Veteran contends that he has PTSD 
related to alleged service stressors in the Republic of 
Vietnam, warranting service connection PTSD.  See 38 C.F.R.              
§ 3.304(f). 

The Veteran's service personnel records indicate that he was 
stationed in the Republic of Vietnam from July 1968 to August 
1969.  The Board notes, however, that the Veteran's records 
were not entirely clear as to the precise dates of his 
service in the Republic of Vietnam.  The Veteran's military 
occupational specialty is listed as mail clerk.  The 
Veteran's service personnel records, including his service 
separation form, show no awards or decorations for combat 
service.  Post-service treatment records show that the 
Veteran has received psychiatric treatment, and that he was 
diagnosed with PTSD in as early as April 2000.

The Veteran's claim has been denied on the basis that his 
alleged stressors have not been verified.  The Veteran, at 
the time of his February 2007 statement, asserted that he 
served as a postal clerk in the DaNang Naval Hospital in the 
Republic of Vietnam from December 1968 to August 1969 and 
witnessed many dying and dead soldiers, including a nurse 
being killed by sniper fire.  The Veteran asserted that he 
served on night patrol due to snipers.  At the time of his 
October 2008 Substantive Appeal, the Veteran provided further 
details as to his claimed stressor of witnessing a nurse 
being killed by sniper fire.  The Veteran reported that such 
stressor was incurred in August 1968.  

The Veteran has described a stressor, witnessing a nurse 
being killed by sniper fire in August 1968 in the DaNang 
Naval Hospital in the Republic of Vietnam, that may be 
capable of verification, and an attempt at verification may 
be made on this basis.  

The Board notes, however, that in February 2007 the Veteran 
reported that his stressors occurred during service from 
December 1968 to August 1969, and in October 2008 he reported 
that the sniper killing occurred in August 1968.  Thus, there 
appears to be a discrepancy regarding the dates of the 
claimed stressors.

As the Veteran did not engage in combat, the alleged 
stressors must be verified by official service records or 
other credible supporting evidence.  38 C.F.R. § 3.304(f); 
Cohen v. Brown, 10 Vet. App. 128 (1997).  Because no attempt 
to verify stressors through the United States Army & Joint 
Services Records Research Center (JSRRC) has yet been made, 
the RO should attempt to verify the listed stressors through 
JSRRC.



Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran another 
opportunity to supplement the record 
with any additional details concerning 
stressors, particularly the unit to 
which he was assigned; the time periods 
reflecting the occurrences of his 
claimed stressors, including the sniper 
killing (i.e. month and year); the 
location of said occurrences; the names 
of individuals injured or killed; 
"buddy statements" containing 
verifiable information, to include time 
periods, regarding the events claimed 
as "stressors" during his military 
service; and any other information 
which could be used to substantiate his 
PTSD claim.

The Veteran should be advised that this 
information is necessary to obtain 
supportive evidence of the claimed 
stressful events in service and that he 
must be as specific as possible, 
because without such details an 
adequate search for verifying 
information cannot be conducted.

2.  Forward the Veteran's statement of 
alleged PTSD stressors, as well as 
copies of his service personnel records 
and any other relevant evidence, to the 
JSRRC.  Request that JSRRC attempt to 
verify the alleged stressors.  A 
specific request should be made for 
casualties, including a nurse being 
killed by sniper fire at the DaNang 
Naval Hospital in the Republic of 
Vietnam during the time period the 
Veteran specifies.  Request that JSRRC 
provide the unit history for the 
Veteran's unit.  Request that JSRRC 
confirm the dates of the Veteran's 
assignment in the Republic of Vietnam 
and confirm if the Veteran was assigned 
to the DaNang Naval Hospital.  If more 
detailed information is needed for such 
research, the Veteran should be given 
the opportunity to provide it.  If a 
negative response is received from 
JSRRC, the claims file must be properly 
documented in this regard.

3.  Thereafter, if, and only if one or 
more of the alleged stressors is 
verified, schedule the Veteran for a VA 
psychiatric examination for the purpose 
of ascertaining whether PTSD found 
present is related to service.

a)  Prior to the examination, specify 
for the examiner the stressor or 
stressors that it is determined is/are 
established by the record, and the 
examiner must be instructed that only 
that/those event(s) may be considered 
for the purpose of determining whether 
the veteran was exposed to one or more 
stressors in service.

b)  The examiner should conduct the 
examination with consideration of the 
current diagnostic criteria for PTSD.  
The examination report should include a 
detailed account of all pathology 
present.  Any further indicated special 
studies, including psychological 
studies, should be accomplished.

c)  If a diagnosis of PTSD is 
appropriate, the examiner should 
specify:  (1) whether each alleged 
stressor found to be established by the 
evidence of record was sufficient to 
produce PTSD; (2) whether the remaining 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied; 
and (3) whether there is a link between 
the current symptomatology and one or 
more of the in-service stressors found 
to be established by the record and 
found to be sufficient to produce PTSD 
by the examiner.  

d)  If the examination results in a 
psychiatric diagnosis other than PTSD, 
the examiner should offer an opinion as 
to the etiology of the non-PTSD 
psychiatric disorder, to include 
whether it is at least as likely as not 
that any currently demonstrated 
psychiatric disorder, other than PTSD, 
is related to the Veteran's military 
service.

The claims folder must be made 
available to the examiner for review 
and its availability should be noted in 
the opinions that are provided.  A 
complete rationale should be provided 
for all opinions given.  The opinions 
should be based on examination 
findings, historical records, and 
medical principles.  The examiner 
should fully articulate a sound 
reasoning for all conclusions made.

The Veteran should be advised of the 
consequences of his failure to report 
for a scheduled examination, pursuant 
to 38 C.F.R. § 3.655 (2009).  The 
claims file must be properly documented 
regarding any notifications to the 
Veteran as to the scheduled 
examination.

4.  Then, readjudicate the Veteran's 
claim of entitlement to service 
connection for PTSD.  If the action 
remains adverse to the Veteran, provide 
him with a Supplemental Statement of 
the Case and allow him an appropriate 
opportunity to respond thereto.  
Thereafter, return the case to the 
Board.

The Board intimates no opinion as to the outcome of this 
case. The appellant need take no action until so informed. 
The purpose of this REMAND is to ensure compliance with due 
process considerations.

To help avoid future remand, the AMC/RO must ensure that all 
requested actions have been accomplished (to the extent 
possible) in compliance with this REMAND. If any action is 
not undertaken, or is taken in a deficient manner, 
appropriate corrective action should be undertaken.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


